PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314UNITED STATES




In re Application of Tatsuo Shimizu et al  
Appl No.: 16/111,952
Filed: 24 Aug 2018
For:  SEMICONDUCTOR DEVICE, METHOD FOR MANUFACTURING THE SAME, POWER CIRCUIT, AND COMPUTER
::::::::


DECISION ON PETITION
    37 CFR 1.181



This is a decision on the petition under 37 CFR 1.181(a) filed on December 9, 2021 requesting the consideration of documents (AA) and (AO) cited in the Information Disclosure Statement filed on December 9, 2021.

The petition is DISMISSED AS MOOT.

A review of the application prosecution history reveals the documents (AA) and (AO) have been considered by the Examiner on PTO-1449 mailed on December 16, 2021 along with the Corrected Notice of Allowance.

Therefore, the petition is dismissed as moot, as the relief request has already been provided.

Any questions regarding this decision should be directed to Kimberly Rizkallah, Supervisory Patent Examiner, at 571-272-2402.

/JOSEPH THOMAS/_______________________
Joseph Thomas, Director
Technology Center 2800
Semiconductors, Electrical and Optical
	Systems and Components

JT/kr:lf    /LEE A FINEMAN/                TQAS TC 2800, Art Unit 2800